Citation Nr: 0324474	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  98-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral fixed flexion 
of the fourth and fifth fingers.  


REPRESENTATION

Appellant represented by:	Mr. Mark R. Lippman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1961 to May 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

Historically, an August 1997 Board decision denied service 
connection for bilateral fixed flexion of the fourth and 
fifth fingers.  Thereafter, the veteran's application to 
reopen the claim was denied in January 1998 and, on appeal, 
the Board remanded the case to the RO in August 1999 for 
further development and consideration.  Then, in March 2000, 
after receiving the case back from the RO, the Board also 
denied the petition to reopen the claim.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (hereinafter the Court).  In an October 
2000 Order, the Court vacated the Board's decision and 
remanded the case to the Board for further development and 
readjudication.  

Subsequently, additional evidence was submitted and the Board 
obtained an opinion from an independent medical expert (IME).  
In May 2002, the Board issued another decision finding that 
new and material evidence had been received to reopen the 
claim; but after readjudicating the case on a de novo basis, 
the Board denied the claim on the merits.  The veteran again 
appealed to the Court.  And the Court issued an Order in 
December 2002 vacating the Board's May 2002 decision, to the 
extent that it had denied service connection on the merits, 
and remanding the case to the Board in light of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159 (2002).  




REMAND

The December 2002 Joint Motion for Remand (JMR), which formed 
the basis of the Court's December 2002 Order, indicated that, 
while the veteran may have been given proper notification of 
the evidence needed to substantiate reopening of his claim 
(which is no longer at issue since it has been reopened), he 
has not been given proper notification of the evidence and 
information needed to substantiate his claim on the merits-
nor apprised of what evidence and information he is 
responsible for obtaining and what VA is responsible for 
obtaining on his behalf.  These are requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The Board recently returned the responsibility of developing 
cases to the ROs, under the guidance and direction of the 
Veterans Benefits Administration (VBA).

Accordingly, this case is REMANDED to the RO for the 
following:  


1.  The RO must review the claims file and ensure 
that all preliminary notification and development 
required by the VCAA and implementing regulations 
is completed.  But in particular, the RO should 
ensure that the new notification requirements and 
development procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully complied 
with and satisfied.  This especially includes 
apprising the veteran of the evidence and 
information needed to substantiate his claim on the 
merits (i.e., he only was apprised of the evidence 
needed to reopen his claim, which is no longer at 
issue).  He also must be apprised of what specific 
evidence and information he is responsible for 
obtaining and what evidence and information VA is 
responsible for obtaining for him.  
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159 (2002).

2.  Thereafter, readjudicate the claim on a de novo 
basis.  If the claim remains denied, send the 
veteran and his attorney a supplement statement of 
the case (SSOC) and give them time to respond 
before returning the case to the Board.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran need 
take no action until he is otherwise notified by the RO.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


